67 N.Y.2d 629 (1986)
In the Matter of Warren M. Levin, Appellant,
v.
C. Meynard Guest, as Executive Secretary of the State Board of Professional Medical Conduct for the State of New York, Respondent.
Court of Appeals of the State of New York.
Decided January 14, 1986.
Daniel M. Kolko and Lorraine Backal for appellant.
Robert Abrams, Attorney-General (Harvey M. Berman of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER and TITONE. Taking no part: Judge HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (112 AD2d 830).
Motion by American Academy of Medical Preventics for leave to file a brief amicus curiae denied.